NO. 07-02-0088-CV

                               IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL E

                                       JUNE 27, 2002

                            ______________________________


                                   IN RE JOE L. LOVELL


                          _________________________________


Before BOYD, C.J., and DODSON and DICKENSON, RJ.1


       Relator Joe L. Lovell filed this original proceeding seeking an extraordinary writ

directing the Honorable Bill Sheehan to (1) vacate the judgment and orders in the original

underlying lawsuit affecting relator, and (2) disqualify himself from conducting further

proceedings in both the underlying lawsuit and the cause of action severed from it.

Subsequent to the filing of his petition, relator requested this court to stay all proceedings

in the trial court pending resolution of his petition. We entered an order temporarily

staying further proceedings but later, on the request of one of the other parties to the

underlying suit, partially vacated the stay so that a hearing might be held on a motion or



       1
           Retired Justices Carlton B. Dodson and Bob Dickenson are sitting by assignment.
motions to recuse Judge Sheehan. That hearing was held, and Kelly Moore, Presiding

Judge of the Ninth Administrative Judicial Region, entered orders in both the original

cause and the severed cause recusing Judge Sheehan.


       Writs of mandamus will issue only to correct a clear abuse of discretion or violation

of a duty imposed by law where there is no other remedy by law. Johnson v. Fourth Court

of Appeals, 700 S.W.2d 916, 917 (Tex. 1985). A remedy by appeal is not inadequate

merely because it might involve more delay or cost than a mandamus action. In re Ford

Motor Co., 988 S.W.2d 714, 721 (Tex. 1998). The burden is on the party seeking

mandamus to establish that he has no adequate remedy by appeal. In re Bay Area

Citizens Against Lawsuit Abuse, 982 S.W.2d 371, 375 (Tex. 1998). Relator has failed to

meet that burden with respect to his request that we vacate the judgment or orders in the

underlying lawsuit affecting him. First, he has failed to direct us to the specific orders that

should be vacated other than the judgment notwithstanding the verdict entered by Judge

Sheehan.      Second, he has failed to show that the propriety of the judgment

notwithstanding the verdict or other orders of the trial court cannot be attacked on direct

appeal.


       As to relator’s request that we order Judge Sheehan to disqualify himself from

conducting further proceedings in both the underlying original lawsuit and the severed

cause of action, he has obtained the relief he sought by virtue of the orders of recusal




                                              2
entered by Judge Moore. Therefore, this issue is moot, and there is no need for us to

address it.




       Finding that mandamus relief is not appropriate, we overrule relator’s petition for

extraordinary writ. The stay of proceedings previously entered by this court is vacated.




                                                Per Curiam




Do not publish.




                                            3